ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
G. A. Richards & Co., Inc.                   )      ASBCA No. 59140
                                             )
Under Contract No. SPE4A7-13-M-9406          )

APPEARANCE FOR THE APPELLANT:                       Mr. Tom Kaider
                                                     General Manager of Operations

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Robert Sebold, Esq.
                                                    Edward R. Murray, Esq.
                                                     Trial Attorneys
                                                     DLA Aviation
                                                     Richmond, VA

                                ORDER OF DISMISSAL

      Appellant has indicated that it no longer wishes to pursue this appeal.
Accordingly, it is dismissed from the Board's docket with prejudice.

      Dated: 1 April 20 14

                                                   ~
                                                 ~-~.                    ~/
                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59140, Appeal of G. A. Richards & Co., Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals